Case 21-10861-JDW        Doc 16    Filed 05/27/21 Entered 05/27/21 14:17:56           Desc Main
                                  Document      Page 1 of 3

____________________________________________________________________________
                                                  SO ORDERED,




                                                  Judge Jason D. Woodard
                                                  United States Bankruptcy Judge


       The Order of the Court is set forth below. The case docket reflects the date entered.
____________________________________________________________________________

                     IN THE UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF MISSISSIPPI

 IN RE:         DAVID GENE DOOLE                                           CASE NO. 21-10861-JDW
                DBA FIBERLINK TECHNOLOGIES, LLC

     AGREED ORDER GRANTING TBK BANK, SSB'S MOTION FOR RELIEF
 FROM THE AUTOMATIC STAY AND FOR ABANDONMENT OF PROPERTY FROM
                        DEBTOR'S ESTATE

        This matter is before the court on the Motion of TBK Bank, SSB ("TBK") for relief from

 the automatic stay protecting the interests of the Debtor David Gene Doole d/b/a Fiberlink

 Technologies, LLC ("Debtor") in certain Equipment more fully described in the Motion for

 Relief From the Automatic Stay and for Abandonment of Property from Debtor's Estate

 [DK#14] ("Motion"); the parties have reached a compromise as to their positions as follows:

        1.      This Court has jurisdiction over the subject matter herein and the parties hereto

 pursuant to 28 U. S. C. § 1334, and 11 U.S.C. §362, 11 U.S.C. § 554, along with other related

 statutes and rules. This is a core proceeding as defined by 28 U. S. C. § 157(b)(2)(A) and (G).

        2.      On or about August 4, 2016, the Debtor executed a Loan and Security Agreement

 in the amount of $111,055.00 for the benefit of TBK ("First Loan"). To secure the indebtedness

 under the First Loan, the Debtor granted TBK a security interest in certain equipment, including,

 but not limited to, a Ditch Witch JT9 Directional Drill with Tracker and remote display bearing

 Serial Number CMWJT9CCEG0000244 and a Ditch Witch FM5 Mud Mixer bearing Serial

 Number CMWFM5XXAG0002096. Copies of the loan documents are attached to the Motion as
Case 21-10861-JDW            Doc 16     Filed 05/27/21 Entered 05/27/21 14:17:56          Desc Main
                                       Document      Page 2 of 3



 Exhibit "A."

          3.         On or about December 9, 2016, the Debtor executed a Loan and Security

 Agreement in the amount of $47,747.14 for the benefit of TBK ("Second Loan"). To secure the

 indebtedness under the Second Loan, the Debtor granted TBK a security interest in certain

 equipment, including, but not limited to, a Caterpillar Mini Excavator bearing Serial Number

 JWY01961. Copies of the loan documents are attached to the Motion as Exhibit "B."

          4.         On or about September 12, 2019, the Debtor executed a Loan and Security

 Agreement in the amount of $435,595.75 for the benefit of TBK ("Third Loan"). To secure the

 indebtedness under the Third Loan, the Debtor granted TBK a security interest in certain

 equipment, including, but not limited to, a Ditch Witch JT40 Directional Drill Jettrac bearing

 Serial Number DWPJT40XJH0000018 with Mud Mixer, rock bit adapter, bear claw bit, dirt nose

 piece,        air    hammer     and     mincon     control    station    bearing    Serial   Number

 DDWPFM13XVK0001029. Copies of the loan documents are attached to the Motion as Exhibit



          5.         The UCC Financing Statements covering the referenced equipment in the First,

 Second, and Third Notes ("Equipment") are attached to the Motion as Exhibit "D."

          6.         On or about May 3, 2021 ("Petition Date"), the Debtor filed his voluntary petition

 for relief pursuant to Chapter 7, Title 11 of the United States Code. Thereafter, William L. Fava

 was appointed Chapter 7 Trustee.

          7.         The parties hereto agree that TBK's Motion is granted, and it is hereby ordered

 that the automatic stay presently protecting the Debtor's interests in the Equipment is hereby

 lifted and the Equipment is hereby abandoned from the Debtor's estate.
Case 21-10861-JDW        Doc 16    Filed 05/27/21 Entered 05/27/21 14:17:56   Desc Main
                                  Document      Page 3 of 3




                                     ##END OF ORDER##


  /s/ Robert Lomenick
 ROBERT LOMENICK
 Counsel for Debtor


   /s/ Rosamond H. Posey
 ROSAMOND H. POSEY
 Counsel for TBK Bank


   /s/ William L. Fava
 WILLIAM L. FAVA
 Chapter 7 Trustee




 Submitted by:
 Rosamond H. Posey
 MS BAR #101247
 Mitchell, McNutt & Sams, P.A.
 P.O. Box 947
 Oxford, MS 38655
 662-234-4845
